Order filed February 11, 2020




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00898-CR
                                 ____________

                    EX PARTE WALTER D. ALLEN, JR.


                   On Appeal from the 183rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 1339605A

                                  ORDER

      On January 30, 2020, this court directed the Harris County District Clerk to
file a supplemental clerk’s record on or before February 10, 2020, containing
Petitioner’s Objections to the State’s Proposed Findings of Fact, Conclusions of
Law, and Order filed on September 9, 2019. A supplemental clerk’s record was
filed September 5, 2020, containing the State’s Proposed Findings of Fact,
Conclusions of Law and Order, signed by the trial court on September 19, 2019.

      Accordingly, we direct the Harris County District Clerk to file a
supplemental clerk’s record on or before February 18, 2020, containing
Petitioner’s Objections to the State’s Proposed Findings of Fact, Conclusions of
Law, and Order filed on September 9, 2019, on or before February 14, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.